



COURT OF APPEAL FOR ONTARIO

CITATION: Samad v. Rasool, 2020 ONCA 656

DATE: 20201020

DOCKET: M51112 (C67483)

Hourigan, Trotter and Jamal JJ.A.

BETWEEN

Shahab Samad

Appellant

(Respondent by Application)

and

Shahanaz
    Rasool

Respondent

Applicant by Application

Shahab Samad, self represented

Audrey Lee, for the respondent

Heard: October 15, 2020

REASONS FOR DECISION

[1]

The appellant brings a motion to set aside the
    order of the motion judge, dismissing his motion for an order extending the
    time to perfect his appeal.

[2]

In his endorsement, the motion judge noted that
    the appellant had previously been granted an extension of time to perfect his
    appeal but had missed the deadline. He then considered the merits of the
    appeal, observing that the grounds of appeal do not relate to the order
    appealed, and concluded that the appeal did not have any real chance of
    success. The motion judge also found that the justice of the case favoured the
    respondent because the appellants conduct in the litigation had resulted in
    his pleadings being struck below.

[3]

We do not see any error in principle made by the
    motion judge. He properly applied the test on the motion and exercised his
    discretion in a manner that was entirely consistent with this courts
    jurisprudence and the justice of the case.

[4]

The motion is dismissed. The appellant shall pay
    the respondent her all-inclusive costs of this motion in the amount of $4,000.

C.W. Hourigan J.A.

Gary
    Trotter J.A.

M.
    Jamal J.A.


